PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/827,135
Filing Date: 23 Mar 2020
Appellant(s): United Technologies Corporation



__________________
Christopher C. Boehm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3, 5, 7-9, 10-12, 14, and 16-20 (as far as claims 10-12, 14, and 16-20 are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 in view of Halford 2,959,394.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 and Halford 2,959,394 as applied to claim 1 above, and further in view of Cortequisse 2010/0158690. 

Claims 14-16 (as far as they are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 and Halford 2,959,394 as applied to claim 10 above, and further in view of Cortequisse 2010/0158690. 
(2) Response to Argument
Appellant has argued with regard to EP 1 077 310 A1 that “Claim 1 recites that “each blade pair [is] circumferentially spaced apart from the other blade pairs”. In Kusters more blades 24, 25 are provided in the second blade row 22 than in the first blade row 21. As such, each blade pair cannot be circumferentially spaced apart from the other blade pairs. See annotated FIG. 2 of Kusters provided below wherein one blade pair is shown in red and another in blue. As clearly illustrated, one of the blades has to be used twice to make two sets of blade pairs.” 

Appellant has further argued that “Since there are more blades provided in the second blade row than in the first blade row each blade pair cannot be circumferentially spaced apart from the other blade pairs. In other words, there can only be one blade pair and then a single blade as there is an odd number of blades (e.g., only 3).”

	Appellant has presented the same arguments with regard to claim 10.

Respectfully, these arguments are disagreed with. EP 1 077 310 A1 (Kusters) discloses a tandem blade stage 13, wherein the tandem blade stage includes: a plurality of blade pairs, each blade pair being circumferentially spaced apart from the other blade pairs, each blade pair being operatively connected to a rotor disk (the annular projection of 12) disposed radially inward from the blade pairs, wherein each blade pair includes a forward blade 21 and an aft blade 22.

Appellant’s Annotated Fig. 2 of EP 1 077 310 A1 is reproduced below, with additional annotations by the Examiner. 

    PNG
    media_image2.png
    691
    894
    media_image2.png
    Greyscale


As may be seen above, each blade pair includes a forward blade 21 and an aft blade 22. The broadest reasonable interpretation of claims 1 and 10 of the present application is that there are two blade pairs, each including a forward blade and an aft blade. Claims 1 and 10 each use the claim language “comprising” in line 1. It is well-settled in patent law that “comprising” is open claim language, which does not preclude the presence of additional elements. That is, the claim language does not preclude the fact that additional blades 24 are present, not does this change the broadest reasonable interpretation of claims 1 and 10. As shown above, each blade pair is circumferentially spaced apart from the other blade pair. 

Appellant has presented no convincing arguments with regard to the rejections of claims 10-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Therefore, these rejections are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                       /Christopher Verdier/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.